Citation Nr: 0705702	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for left knee 
chondromalacia.

2. Entitlement to service connection for a lumbosacral spine 
disorder.

3. Entitlement to service connection for Hepatitis C.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteomyelitis of the left heel with callus and pain, and if 
so, whether service connection is warranted for the claimed 
disability.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of gonorrhea, and if so, whether service connection 
is warranted for the claimed disability.

6. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, and if so, whether service connection is 
warranted for the claimed disability.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A. New Evidence Received by Board

VA treatment records dated August 2006 to October 2006 were 
associated with the claims folder after certification of the 
appeal to the Board.  These records include psychiatric 
treatment records, domiciliary treatment notes, general 
complaints of back and knee pain, an orthopedic consult for 
right knee pain, a consultation report, including X-rays, for 
low back pain, and an infectious disease consultation report 
regarding Hepatitis C.  The Board observes that these records 
are relevant to all of the veteran's issues on appeal.  Yet, 
because this pertinent evidence was received after 
certification of the appeal to the Board, it was not reviewed 
by the RO.  The Board notes that no waiver of initial RO 
consideration from the veteran was included with this 
evidence.  Applicable VA regulations require that pertinent 
evidence must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2006).  Thus, the Board must remand 
this appeal so that the RO may review this evidence and, if 
the claims remain denied, include such evidence in a SSOC.  
Id.

B. VCAA Notice Problem Regarding Issues Involving New and 
Material Evidence

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

VCAA letters sent to the veteran in February 2004 failed to 
notify the veteran of the bases for the prior denials of 
benefits for each of his service connection claims.  
Additionally, there was no notice regarding what evidence and 
information was necessary to reopen each of his claims.  With 
respect to the veteran's claim of service connection for 
osteomyelitis of the left heel with callus and pain, the RO 
specifically failed to notify him that he must submit new 
evidence which demonstrates that his pre-existing 
osteomyelitis was permanently aggravated by military service 
beyond natural progress.  The RO also failed to notify him 
that he must submit new evidence which demonstrates that he 
either was diagnosed with a nervous disorder during service 
or that his current nervous disorder is related to service in 
order to reopen such claim.  Finally, the RO failed to notify 
him that in order to reopen his claim of service connection 
for residuals of gonorrhea he must present new evidence which 
indicates that he has current residuals of gonorrhea.

In light of the above, the Board finds that these issues must 
also be remanded for proper notice in accordance with Kent.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding what constitutes new and 
material evidence, including what evidence 
and information is necessary to reopen the 
veteran's claims of entitlement to service 
connection for osteomyelitis of the left 
heel with callus and pain, residuals of 
gonorrhea, and a nervous disorder.  See 
38 C.F.R. § 3.156; Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The veteran should 
also be provided notice regarding the 
disability rating and effective date for 
each of his claims.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

2. After completion of the above, the 
veteran should be afforded an opportunity 
to submit new evidence in support of his 
claims.  Then, review the expanded record, 
including the August 2006 to October 2006 
VA treatment records, and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



